Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The application filed September 26, 2017 is a continuation reissue application of 15/624,272 and a reissue application of 14/182,661 (U.S. Patent No. 9,058,146 issued June 16, 2015).

Claims 1-17 were initially pending in the application.  Claims 18-35 were added in a preliminary amendment filed on December 29, 2016.  
In the most recent amendment filed April 22, 2021, claims 18, 24, and 30 were amended.  Claims 18, 20, 22, 24, 26, 28, 30, 32, and 34 are pending.  This amendment has been entered.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2021, 4/2/2021, and 4/22/2021 have been considered.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,058,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 20, 22, 24, 26, 28, 30, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al. (U.S. Patent Application Publication No. 2009/0103124, published April 23, 2009, hereinafter Kimura) in view of Shiraga (U.S. Patent Application Publication No. 2012/0246566, published September 27, 2012), further in view of Lo et al. (U.S. Patent No. 8,189,225, issued May 29, 2012, hereinafter Lo).
Regarding independent claim 18, Kimura discloses a non-transitory computer-readable medium storing computer-readable instructions that are executable by a processor connected with a mobile terminal device comprising a display and a near field wireless communication interface, the instructions being configured to, when executed by the processor, cause the processor to: control the display to display 
accept a selection of the single data name of the document data via the selection screen;  
(paragraphs [0126] of Kimura)
obtain the document data corresponding to the single data name selected via the selection screen;  
(paragraphs [0126]-[0128] of Kimura)
control the display to display a preview button configured to, when operated after the selection of the single data name of the document data, cause the display to display a preview screen on which a preview image of a page of one or more pages contained in the obtained document data is displayed;
					(paragraph [0208] of Kimura)
during the single data name of the obtained document data is being displayed on the display prior to the preview button being operated, output all page data contained in the obtained document data and a print instruction to cause the printer to print all of the one or more pages contained in the obtained document data;		(paragraphs [0126]-[0128] and [0142] of Kimura)
Kimura discloses displaying a preview image of the page after the preview button is operated (Fig. 30, “View” and paragraph [0208] of Kimura).  Kimura does not explicitly disclose during the preview image of the page is being displayed on the display, output a print instruction to cause the printer to print the page corresponding to the preview image displayed on the display.  However, Shiraga discloses during the preview image of the page is being displayed on the display, output a print instruction to cause the printer to print the page corresponding to the preview image displayed on the display (Fig. 3C and paragraph [0072] of Shiraga).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura with the teachings of Shiraga.  A motivation to combine the references would be because it would have allowed a user to preview a physical printed page of the document rather than print the entire document (Fig. 3C and paragraph [0072] of Shiraga).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura and Shiraga with the teachings of Lo.  A motivation to combine the references would be because it would have allowed the ability to print more efficiently without requiring additional steps to allow the user to transmit data to the printer (column 1, lines 8-35 of Lo).  Additionally, Lo offers the teachings of the use of an implicit print request to be a simple substitution of one know element (explicit request, such as the explicit print request laid out in the teachings of Kimura and Shiraga) with another known element (implicit request) to obtain predictable results (print operation) (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	
Regarding dependent claim 20, Kimura discloses wherein the instructions are further configured to, when executed by the processor, cause the processor to: after the preview button is operated, generate preview image data based on the obtained document data and control the display to display the preview screen based on the generated preview image data. (paragraph [0208] and [0209] of Kimura).

Regarding dependent claim 22, Kimura does not explicitly disclose designating a specific page to be printed from among the plurality of pages, previewing said designated page, and then printing said 
control the display to display, on the preview screen, a preview image of the designated page to be printed; and (Fig. 3C and paragraph [0069] of Shiraga)
the preview image of the designated page is being displayed on the display, output a print instruction to cause the printer to print the designated page corresponding to the preview image displayed on the display.  (Fig. 3C and paragraph [0072] of Shiraga)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura with the teachings of Shiraga.  A motivation to combine the references would be because it would have allowed the preview to coincide with the user’s preference of the page to be previewed (Fig. 3C and paragraph [0069] of Shiraga).
Neither Kimura nor Shiraga explicitly disclose a near field wireless interface or that the print instructions are output in response to the establishing of a near field wireless communication with a printer.  However, Lo discloses a near field wireless communication interface (column 4, lines 12-25 of Lo) and outputting print instructions in response to establishing a near field wireless communication with a printer (column 5, lines 29-62, column 6, lines 13-44, and column 7, lines 4-11 of Lo).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura and Shiraga with the teachings of Lo.  A motivation to combine the references would be because it would have allowed the ability to print more efficiently without requiring additional steps to allow the user to transmit data to the printer (column 1, lines 8-35 of Lo).

Regarding independent claim 24 and dependent claims 26 and 28, the claims incorporate substantially similar subject matter as claims 18, 20, and 22.  Thus, claims 24, 26, and 28 are rejected along the same rationale as claims 18, 20, and 22.

Regarding independent claim 30 and dependent claims 32, and 34, the claims incorporate substantially similar subject matter as claims 18, 20, and 22.  Thus, claims 30, 32, and 34 are rejected along the same rationale as claims 18, 20, and 22.


Response to Arguments
Applicant’s arguments filed April 22, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 103:
Applicant argues that claims as amended require establishing the near field wireless communication with a printer occurs “during” the document/preview being displayed on the display.  More specifically, applicant argues that neither Kimura nor Shiraga teach establishing the near field wireless communication with the printer occurs “during” the document/preview being displaying on the display.  Additionally, applicant argues that the teachings of Lo do not remedy the deficits of Kimura and Shiraga, arguing that Lo also does not disclose establishing the near field wireless communication with the printer occurs “during” the document/preview being displaying on the display.
Examiner respectfully disagrees.  Kimura discloses a selection screen that presents the user with a “Print” button “during” the display of the single data name of the document data (document name) (Fig. 32 for example).  When the user designates the “Print” button without previously designating the “Settings” button the selected file or files are printed with the default paper size and copy count settings without any further interaction by the user (paragraphs [0142]-
Shiraga discloses a preview screen that presents the user with a “Current Page Print” button “during” the display of the preview image of the page being displayed (Fig. 3C for example).  When the user designates said “Current Page Print” button the single page being displayed is printed (Fig. 3C and paragraph [0072] of Shiraga).  Again, as previously discussed the designation of said button is an explicit print request.
As discussed in the rejection above, Lo discloses two methods of outputting print instructions, an explicit print request or in other words pushing the presented “Print” or “Current Page Print” buttons as disclosed by Kimura and Shiraga, or an implicit request which is outputting print instructions in response to the establishing of a near field wireless communication with a printer without any further operation input into the mobile terminal device (column 5, lines 29-62, column 6, lines 13-44, and column 7, lines 4-11 of Lo).  In teachings of Kimura and Shiraga explicitly referenced in this rejection, the user is presented with one option of what to print in the form of a button that says “Print” and “Current Page Print “during” the display of the document name and/or preview image respectively.  Thus, merely substituting the implicit request as is clearly disclosed by Lo for the explicit requests discussed in Kimura (Fig. 32) and Shiraga (Fig. 3C) that occurs “during” the display of the document name and/or the preview image properly as discussed above renders the limitations in question obvious.  This rejection is not based on impermissible hindsight, rather the rejection is based on the discussions found in the Lo reference, proper motivation for said combination can be found in the rejection above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992